DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 4, 2021.
Applicant’s election without traverse of Species 2: Fig.5-6 in the reply filed on September 4, 2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. 	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asam (GB 527,235 A) in view of Marmonier (US 6,131,924).
Regarding Claim 3, Asam discloses a piece of footwear, comprising: footwear having a heel portion and a spaced apart forefoot portion (as seen in Fig.1); a continuous sole member extending along a lower portion of the footwear from the heel portion to the forefoot portion (as seen in Fig.1); and 17Attorney Docket SMI.00020a substantially flexible midfoot portion (1,6) disposed inside of the footwear and suspended above the sole member such that no portion of the midfoot portion contacts the sole member (as seen in Fig.2); wherein the midfoot portion (1,6) is adapted to receive a wearer's midfoot portion such that the midfoot portion envelopes an entire circumference of the wearer's midfoot portion (as seen in Fig.2); wherein the midfoot portion is adapted to be tightened around the entire circumference of the wearer's midfoot portion by manipulation of fasteners (3 & shoelace) connected to the midfoot portion so as to conform the midfoot portion around the entire circumference of the wearer's midfoot portion (as seen in Fig.1 & 2; 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the footwear of Asam to be an ice skate boot having a skate blade, as taught by Marmonier, in order to provide footwear having a flexible midfoot region and a skate blade to easily glide across a surface for the user’s desired sport. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732